E   L~TIKBRNEP           GENERAL
                                    OFTEXAS
                                AUSTIN.TEXAR       78711
CIPAWFORD     c. MAIRTJN
   AlTORNEY   OEZNERAL

                                   Februhry 18, 1971

      Mildred Blair, R.T.N.                          Opinion No. M- 793
      Secretary-Treasurer
      Board of Tuberculosis Nurse                    Re:   Status of persons who
        Examiners for the State of                         qualify as tuberculosis
        Texas                                              nurses under Article 4528b,
      Clsco, Texas 76437                                   Vernon's Civil Statutes, to
                                                           apply such training toward
                                                           registration as a licensed
      Dear Mrs. Blair:                                     vocational nurse.
                In your letter requesting an opinion from this office,
      you ask whether a person who is a graduate tuberculosis nurse
      and registered as a tuberculosis nurse by the Board of Tuberculosis
      Nurse Examiners under the provisions of Section 4, Article 4528b,
      Vernon's Civil Statutes, is entitled by the provisions of either
      Section 5(a) or Section 5(b), Article 4528c, Vernon's 0.~11 Statutes,
      to receive credit for such training toward registration as a voca-
      tional nurse.
                We have been Informed that at present there are no
      *sanitarium (sanatorium) schools of nursing accredited by either
      the Board of Vocational Nurse Examiners or the Board of Nurse
      Examiners.
                In Attorney General's Opinion M-738 (1970) this office
      was asked whether schools of vocational nursing accredited by the
      Board of Vocational Nurse Examiners would be authorized to offer
      advanced standing examinations to persons who had completed nursing
      courses In programs not accredited by the Board and to apply any
      such advanced standing credits to the satisfaction of curriculum
      requirements to the extent of graduation without the completion
      of a twelve-month program at such schools. In answering this
      question, Attorney General's Opinion M-738 (1970) held, in part,
      as follows:
                   'Among the requirements for admission to the
              license examination Is the following, from Section
              5(a), Article 4528c, Vernon's Civil Statutes.

       +used interchangeably with sanatorium throughout this opinion.

                                          -3854-
Mrs. Mildred Blair, page 2        (M-793)



          11 1
                  and has completed an accredited course
     of not ie;is’thantwelve (12) months In an accredited
     school for training Vocational Nurses. An accredited
     school as used herein shall mean one accredited by
     the Board. ’
          “The Board of Vocational Nurse Examiners has
     the duty of prescribing, surveying and accrediting
     courses of study for Individual schools of vocational
     nursing. Such curricula must, according to statute,
     be based upon a twelve-month period. We cannot say
     that In all cases a twelve-month curriculum must result
     in a student spending precisely twelve months at his
     or her studies. We view it as being perfectly possible
     for an industrious and capable student to double up
     on courses or laboratory work, and thus complete an
     entire twelve-month curriculum in less than twelve
     months time, if the curriculum offered by the school
     and approved by the Board Is structured so as to
     permit such acceleration. If a school desires to
     offer advanced standing examinations to persons
     with some prior training, and the Board determines
     that the basis upon which such examinations are
     offered properly merges with the requirement for
     a twelve-month curriculum, it is our view that
     there would be no violation of either the letter
     or the spirit of the statute. The key fact is
     that the individual must clearly demonstrate his
     educational level in a manner sufficient to qualify
     him for a certificate of graduation from the school
     of vocational nursing. Normal procedure will find
     the great majority of students following the
     customary steps In the curriculum, but we find
     nothing improper in permitting particularly
     qualified Individuals to shorten the time period
     necessary for graduation.




                             -3855-
Mrs.   Mildred Blair, page'3         (M-793)



          On the basis of this language, it Is our opinion that
under the provisions of Section 5(a), Article 4528c, Vernon's
Civil Statutes, the Board of Vocational Nurse Examiners may, in
its discretion, authorize the granting of credit for nursing
course work completed by persons at a sanitarium school of
nurses only through advanced standing examinations given at
accredited schools of vocational nursing.
          Under the provisions of Section 5(b), Article 4528c,
Vernon's Civil Statutes, the Board of Vocational Nurse Examiners
may, in its discretion, waive the nursing course requirement
expressed In Section 5(a) upon applicant's presentation of
satisfactory evidence that the applicant . . . 'has completed
at least two years of training In a nursing school accredited
by the State Board of Nurse Examiners of Texas or In some other
school of professional nurse training accredited by a similar
board or licensing agency of another State of the United States."
Since no sanitarium school of nursing Is presently accredited by
the Board of Nurse Examiners, it Is our opinion that the Board
of Vocational Nurse Examiners is not authorized by the provisions
of Section 5(b), Article 4528c, Vernon's Civil Statutes, to waive
the nursing course requirement contained in Section 5(a) for
those applicants who receive their nursing training at a sanltorium
school of nursing and are registered as tuberculosis nurses by the
State Board of Tuberculosis Nurse Examiners.
                       SUMMARY
            Under the provisions of Section 5(a), Article
       4528c, Vernon's Civil Statutes, the Board of Voca-
       tional Nurse Examiners may, in its discretion, au-
       thorize the granting of credit for nursing course
       work completed by persons at a sanitarium school
       of nursing only through advanced standing examina-
       tions given at accredited schools of vocational
       nursing.
            The Board of Vocational Nurse Examiners is not
       authorized by the provisions of Section 5(b), Article
       4528c, Vernon's Civil Statutes, to waive the nursing
       course requirement contained in Sections(a) for those
       applicants who receive their nursing training at a
       sanitarium school of nursing or other authorized
       school of professional nurses training and are
       registered as tuberculosis nurses by the State
       Board of Tuberculosis Nurse Examiners.


                                 -3856-
                                                             ,   .*




Mrs. Mildred Blair, page 4        (M-793)



                                      truly yours,



                                            neral of Texas

Prepared by Ivan R. Williams, Jr.
Assistant Attorney General
APPROVED8
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Dunk Sullivan
Ed Esquivel
Fisher Tyler
Bill Corbusier
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WRITE
First Assistant




                             -3857-